RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento del Tribunal Supremo, 4 LPRAAp. XXI-B, se constituyen las siguientes Salas de Despacho para funcio-nar mientras el Pleno esté compuesto de ocho Jueces y Juezas:
Primera Sala de Despacho:
Hon. Liana Fiol Matta, presidenta
Hon. Rafael L. Martínez Torres
Hon. Mildred G. Pabón Charneco
Hon. Roberto Feliberti Cintrón
Segunda Sala de Despacho:
Hon. Anabelle Rodríguez Rodríguez, presidenta
Hon. Erick V. Kolthoff Caraballo
Hon. Edgardo Rivera García
Hon. Luis F. Estrella Martínez
Si surge un empate en la votación de alguna de las Salas de Despacho, se designará a otro Juez o a otra Jueza que no forme parte de la sala en la que surgió el empate, en orden sucesivo de antigüedad.

*979
Publiquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo